Case 1:17-cv-06404-BMC-SMG Document 242-1 Filed 02/21/19 Page 1 of 3 PageID #: 7414




                           Exhibit 1
Case 1:17-cv-06404-BMC-SMG Document 242-1 Filed 02/21/19 Page 2 of 3 PageID #: 7415




    Brian L. Grossman
    BALESTRIERE FARIELLO
    225 Broadway, 29th Floor
    New York, New York 10007
    T: +1-646-912-8462
    F: +1-212-208-2613
    brian.grossman@balestrierefariello.com
    www.balestrierefariello.com


                                                            February 23, 2018

    VIA EMAIL                                      VIA EMAIL
    Edward A. McDonald                             Jeffrey M. Eilender
    Benjamin E. Rosenberg                          Douglas E. Grover
    Michael J. Gilbert                             Niall D. Ó Murchadha
    Benjamin M. Rose                               Jolène F. LaVigne-Albert
    1095 Avenue of the Americas                    26 Broadway, 19th Floor
    New York, New York 10036                       New York, New York 10004
    Counsel for Howard Rubin                       Counsel for Jennifer Powers

    VIA EMAIL                                      VIA EMAIL
    Eric R. Breslin                                Mark A. Berman
    Melissa S. Geller                              Dawn M. Wilson
    One Riverfront Plaza                           360 Lexington Avenue
    20137 Raymond Blvd., Suite 1800                New York, New York 10017Counsel for
    Newark, New Jersey 07102                       Stephanie Shon
    Counsel for Yifat Schnur

    VIA EMAIL
    Marc S. Gottlieb
    501 Madison Avenue, 14th Floor
    New York, New York 10022
    Counsel for Blue Icarus

            Re:      Lawson et al v. Rubin et al
                     1:17-cv-06404-BMC

    Counsel:

           As you know, I represent Plaintiffs pseudonymously named Hillary Lawson,
    Kristina Hallman, Stephanie Caldwell, Moira Hathaway, Macey Speight, Rosemarie
    Peterson, and Lauren Fuller. As discussed on our call yesterday, please see the list
    below disclosing the true names of the Plaintiffs named in the Amended Complaint.
    (Dkt. No. 66.)
Case 1:17-cv-06404-BMC-SMG Document 242-1 Filed 02/21/19 Page 3 of 3 PageID #: 7416
